EXHIBIT 10.4

 

AMENDMENT NO. 1

SECURITIES PURCHASE AGREEMENT

 

This First Amendment to the Securities Purchase Agreement (this “Amendment”) is
entered into on August 8, 2017 between Premier Biomedical, Inc., a Nevada
corporation (the “Company”), and the purchaser identified on the signature pages
hereto (including its successors and assigns, the “Purchaser” and collectively
with all other purchasers in the same offering, the “Purchasers”). Each of the
Purchasers and the Company may be referred to herein as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties are parties to that certain Securities Purchase Agreement
with an Effective Date of March 30, 2017 (the “Agreement”), as modified by the
Addendum to the Agreement entered into on May 24, 2017;

 

WHEREAS, the Parties desire to amend certain terms of the Agreement as set forth
in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

AGREEMENT

 

1. Section 2.1(c) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(c) Third Closing. On the Third Closing Date, upon the terms and conditions set
forth herein, the Company agrees to sell, and the Purchasers, severally and not
jointly, agree to purchase, an aggregate of $150,000 of convertible notes, each
convertible note substantially in the form of Exhibit E (“Convertible Note”)
attached hereto, which closing shall occur on, or as soon as reasonably
practicable following, and in any event within two (2) Trading days of, the date
on which the Registration Statement registering all of the Registrable
Securities is declared effective by the Commission (the “Third Closing”). Each
Purchaser shall deliver to the Company, via wire transfer or a certified check,
immediately available funds equal to such Purchaser’s Subscription Amount as set
forth on the signature page hereto executed by such Purchaser, and the Company
shall deliver to each Purchaser its respective Convertible Note, as determined
pursuant to Section 2.2(a), and the Company and each Purchaser shall deliver the
other items set forth in Section 2.2 deliverable at the Third Closing. Upon
satisfaction of the covenants and conditions set forth in Sections 2.2 and 2.3,
the Third Closing shall occur at the offices of EGS or such other location as
the parties shall mutually agree.”

 



  Page 1 of 4

   



 

2. Section 2.2(a) of the Agreement is hereby amended and restated in its
entirety as follows:

 

(a) On or prior to each Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following, as applicable:

 

(i) as to the First Closing, this Agreement duly executed by the Company;

 

(ii) as to the First Closing, a legal opinion of Company Counsel, substantially
in the form of Exhibit B attached hereto, which opinion shall also opine that,
for purposes of Rule 144, the holding period of the Dilution Shares issuable
pursuant to Section 4.19 shall be deemed to have commenced on the First Closing
Date and as to the Second and Third Closings, a bring-down letter reasonably
satisfactory to the Purchasers;

 

(iii) as to the First Closing and Second Closing, a copy of the irrevocable
instructions to the Transfer Agent instructing the Transfer Agent to deliver, on
an expedited basis, a certificate evidencing a number of Shares equal to such
Purchaser’s Subscription Amount, as to the applicable Closing, divided by the
Per Share Purchase Price, registered in the name of such Purchaser;

 

(iv) as to the First Closing and Second Closing, a Series A Warrant registered
in the name of such Purchaser to purchase up to a number of shares of Common
Stock equal to 100% of such Purchaser’s Shares issued on such applicable
Closing, with an exercise price equal to $0.03, subject to adjustment therein;

 

(v) as to the First Closing and Second Closing, a Series B Warrant registered in
the name of such Purchaser to purchase up to a number of shares of Common Stock
equal to 100% of such Purchaser’s Shares issued on such applicable Closing, with
an exercise price equal to $0.05, subject to adjustment therein;

 

(vi) as to each Closing, the Company shall have provided each Purchaser with the
Company’s wire instructions, on Company letterhead and executed by the Chief
Executive Officer or Chief Financial Officer;

 

(vii) as to the First Closing, the Lock-Up Agreements;

 

(viii) as to the First Closing, Registration Rights Agreement duly executed by
the Company; and

 

(ix) as to the Third Closing a Convertible Note issued in the name of each
Purchaser equal to the Purchaser’s Subscription Amount for the Third Closing.

 



  Page 2 of 4

   



 

3. Section 4.18 of the Agreement is hereby deleted in its entirety and Section
4.18 is reserved. All references to Additional Shares and Section 4.18 are
deleted and may be ignored.

 

4. The definition for “Additional Shares” is deleted from Section 1.1.

 

5. The definition for “Registrable Securities” in Section 1.1 is amended and
restated as follows:

 

“Registrable Securities” means, as of any date of determination, (a) all Shares,
except those Shares issued in the First Closing, (b) all Warrant Shares then
issued and issuable upon exercise of the Warrants (assuming on such date the
Warrants are exercised in full without regard to any exercise limitations
therein), (c) any additional shares of Common Stock issued and issuable in
connection with any anti-dilution provisions in the Warrants or Purchase
Agreement (in each case, without giving effect to any limitations on exercise or
issuance set forth in the Warrants or this Agreement), (d) shares of Common
Stock issuable upon conversion of a Convertible Note, and (e) any securities
issued or then issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing; provided,
however, that any such Registrable Securities shall cease to be Registrable
Securities (and the Company shall not be required to maintain the effectiveness
of any, or file another, Registration Statement hereunder with respect thereto)
for so long as (a) a Registration Statement with respect to the sale of such
Registrable Securities is declared effective by the Commission under the
Securities Act and such Registrable Securities have been disposed of by the
Purchaser in accordance with such effective Registration Statement, (b) such
Registrable Securities have been previously sold in accordance with Rule 144, or
(c) such securities become eligible for resale without volume or manner-of-sale
restrictions and without current public information pursuant to Rule 144 as set
forth in a written opinion letter to such effect, addressed, delivered and
acceptable to the Transfer Agent and the affected Purchasers (assuming that such
securities and any securities issuable upon exercise, conversion or exchange of
which, or as a dividend upon which, such securities were issued or are issuable,
were at no time held by any Affiliate of the Company, and all Warrants are
exercised by “cashless exercise” as provided in Section 2(c) of each of the
Warrants), as reasonably determined by the Company, upon the advice of counsel
to the Company.

 

6. Other than as set forth herein, the terms and conditions of the Agreement
shall remain in full force and effect.

 

[remainder of page intentionally left blank; signature page to follow]

 



  Page 3 of 4

   



 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment No. 1 to the
Securities Purchase Agreement as of the date first above written.

 



  PURCHASERS:

 

 

 

 

THE SPECIAL EQUITIES GROUP, LLC

 

        By: /s/ Jon Schechter

 

Name:

Jon Schechter

    Title: Managing Member          

 

RDW CAPITAL LLC

 

 

 

 

 

 

By:

/s/ John DeNobile

 

 

Name:

John DeNobile

 

 

Title:

Manager

 

 

 

 

 

 

DIAMOND ROCK, LLC

 

 

 

 

 

 

By:

/s/ Neil B. Rock

 

 

Name:

Neil B. Rock

 

 

Title:

Member

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

PREMIER BIOMEDICAL, INC.

 

 

 

 

 

 

By:

/s/ William A. Hartman

 

 

Name:

William A. Hartman

 

 

Title:

President

 



 

 



Page 4 of 4



 